499 F.2d 550
74-2 USTC  P 9533
Anthony B. CATALDO and Ada W. Cataldo, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 802, Docket 73-2609.
United States Court of Appeals, Second Circuit.
Argued May 30, 1974.Decided June 25, 1974.

Anthony B. Cataldo, for petitioners-appellants and pro se.
Carleton D. Powell, Atty., Tax Div., Dept. of Justice, Washington, D.C.  (Myron C. Baum, Acting Asst. Atty. Gen., Meyer Rothwacks and Bennet N. Hollander, Attys., Tax Div., Dept. of Justice, Washington, D.C., of counsel), for respondent-appellee.
Before MOORE, FRIENDLY and FEINBERG, Circuit Judges.
PER CURIAM:


1
The decision of the Tax Court is affirmed on the basis of its opinion, 60 T.C. 522 (1973).